                 Case 1:14-cv-00026 Document 117 Filed 01/30/20 Page 1 of 35




 1                                                                       FILED
     Mr. Paul Murphy MA.IS.,Plaintiff                                       Clerk
2
     FOBOX 8232 SVRB,Saipan MP 96950                                    District Court
3    E-mail: paul.murphv.officialmail@,gmail.coni                       JAN 30 2020
     Phone#:(670)484-6136
4                                                             for the Northern Mariana Islands
     Signature                                                By________________________
5                                                                       (Deputy Clerk)
6    Date:       jf
7


8
                             IN THE UNITED STATES DISTRICT COURT
9
                             FOR THE NORTHERN MARIANA ISLANDS
10


11   PAUL MURPHY,                                   Case l:14-CV-0026

12                                Plaintiff,

13                                                  MOTION FOR CONTEMPT OF COURT
                        V.


14
     ROBERT GUERRERO
15
                                  Defendant,
16


17


18


19


20


21


22


23


24


25


26


27


28
                Case 1:14-cv-00026 Document 117 Filed 01/30/20 Page 2 of 35




 1                                      Table of Contents

2
       I.       TABLE OF AUTHORITIES
3
        II.     INTRODUCTION
4

        III.    JURISDICTION
 5


6       IV.     ISSUE(S)PRESENTED AND STANDARD OF REVIEW

 7      V.      STATEMENT OF THE CASE

 8
        VI.     SUMMARY OF ARGUMENT
 9
        VII.    ARGUMENT I
10

        VIII.   ARGUMENT II
11


12      IX.     CONCLUSION

13      X.      APPENDIX

14


15


16


17


18


19


20


21


22


23


24


25


26


27


28

     MOTION FOR CONTEMPT OF COURT - 1
                Case 1:14-cv-00026 Document 117 Filed 01/30/20 Page 3 of 35




 1                                  TABLE OF AUTHORITIES

2
     Federal Cases                                                               Page No.
3
     Armstrong v. Executive Office ofthe President, Office of Admin.,
4    1 F.3d 1274,1289(D.C.Cir. 1993)                                    30
5
     Backo V. Local 281                                                 13
6
     Breitenbach v. Bush,44Pa. 320,84 Am. Dec. 442                      24
7

     Bullock V. United States,
 8
     265 F.2d 683,691-92(6th Cir.), cert, denied, 360 U.S. 909(1959)    10
9
     Carlson Fuel Co. v. United Mine Workers,
10   517 F.2d 1348,1349(4th Cir. 1975)                                  9
11
     Curtis' Petition, 240 F. Supp. 475,483(E.D. Mo. 1965),
12   affd, 362 F.2d 999(8th Cir.), cert, denied, 386 U.S. 914(1966)     12

13   Eskay, 122 F.2d 819(3d Cir. 1941)                                  17
14
     Emery v. Emery,9 How.Prac.(N. Y.) 132                              24
15
     Fox V. United States,
16   77 F.2d 210(4th Cir. 1935), cert, denied, 298 U.S. 642(1936)       11
17
     Falstaff Brewing Corp. v. Miller Brewing Co.,
18   702 F.2d 770, 782-783 (9th Cir. 1983)                              9,14

19   Floersheim, 316 F.2d 423,428(9th Cir. 1963)                        15
20
     Gompers v. Bucks Stove & Range Co.,
21   221 U. S. 418,442,449,452(1911)                                    9,12

22   Green v. United States, 356 U.S. 165 (1958)                        10
23
     Joyce,506 F.2d 373 (5th Cir. 1975)                                 14
24
     Manness v. Meyers,419 U.S. 449(1975)                                   13
25

     McComb V. Jacksonville Paper Co., 336 U.S. 187, 191 (1949)          14
26


27   Myers,264 U.S. at 101                                              7
28

     MOTION FOR CONTEMPT OF COURT - 2
                 Case 1:14-cv-00026 Document 117 Filed 01/30/20 Page 4 of 35




 1   National Labor Relations Board v. Arcade-Sunshine Co.,
     122 F.2d 964,965 (D.C.Cir. 1941)                                     H
2


3    Nye V. United States, 313 U.S. 33,42(1941)                           9
4    Penfield Co. v. Securities & Exchange Comm'n,
     330 U. S. 585, 330 U. S. 590(1947)                                   29
5


6    People v.Christerson,59 111. 158                                     24, 29
7    Reich V. United States,
     239 F.2d 134,137(1st Cir. 1956), cert, denied, 352 U.S. 1004(1957)   13
8


9    Rojas V. United States, 55 F.3d 61 (2nd Cir. 1995)                   14
10   Shillitani v. United States, 384 U.S. 364, 368-70(1966)              8
11
     Skinner v. White, 505 F.2d 685,689(5th Cir. 1974)                    9
12
     Stiller V. Hardman,324 F.2d 626,628(2d Cir. 1963)                    7
13

     United Brothers of Carpenters and Joiners, 438 F.2d 176,
14
     180-81 (2d Cir. 1970), cert, denied, 404 U.S. 858(1971)              13
15
     United Corporation, 166 F. Supp. 343(D.Del. 1958)                    12
16

     United States v. Custer Channel Wing Corp., 247 F. Supp. 481,503
17
     (D. Md. 1965), affd, 376 F.2d 675 (4th Cir.),
18   cert, denied, 389 U.S. 850(1967)                                     17

19   United States v. Custer Channel Wing Corporation, 376 F.2d 675,680
     (4th Cir. 1967), cert, denied, 389 U.S. 850                          15
20


21   United States v. Dimauro,441 F.2d 428(8th Cir. 1971)                 17

22   United States v. Fidanean,
     465 F.2d 755 (5th Cir.), cert, denied, 409 U.S. 1054(1972)           15
23


24   United States v. Goldfarb, 167 F.2d 735(2d Cir. 1948)                 17

25   United States v. Greyhound Corp., 508 F.2d 529,532(7th Cir. 1974)     16
26
     United States v. Handler, 476 F.2d 709(2d Cir. 1973)                  10
27
     United States v. Kelsey-Hayes Co.,476 F.2d 265 (6th Cir. 1973)       12,15
28

     MOTION FOR CONTEMPT OF COURT - 3
                Case 1:14-cv-00026 Document 117 Filed 01/30/20 Page 5 of 35




 1   United States v. J. Myer Schine,260 F.2d 552, 555-56,(2nd Cir. 1958),
     cert, denied, 358 U.S. 934(1959)                                        8,11,16
2


3    United States v. North,621 F.2d 1255(3d Cir. 1980),
     cert, denied, 449 U.S. 866(1981)                                        9,10
4

     United States v. Nynex Corp., 8 F.3d 52,54(D.C. Cir. 1993)              8,23,28,30
5


6    United States v. Patrick, 542 F.2d 381,389(7th Cir. 1976),
     cert, denied,430 U.S. 931 (1977)                                        15
7

     United States v. Powers,629 F.2d 619(9th Cir. 1980)                     9
8


9    United States v. Remini,967 F.2d 754(2d Cir. 1992)                      17

10   United States v. Robinson,449 F.2d 925,930 n. 8(9th Cir. 1971)          10
11
     United States v. Seavers, 472 F.2d 607(6th Cir. 1973)                    17
12
     United States v. Shipp, 203 U.S. 563(1906)                               9
13

     United States v. Snyder,428 F.2d 520,522(9th Cir. 1970),
14
     cert, denied,400 U.S. 903(1970)                                          17
15
     United States v. United Mine W orkers of America,
16   330 U.S. 258,298-300(1947)         '.                                    11
17
     United States v. Wefers,435 F.2d 826, 830(1st Cir. 1970)                 16
18
     United States v. Wilson,421 U.S; 309, 315 n. 6(1975)                     9
19

     Universal City Studios v. N.Y. Broadway International Corp.,
20
     705 F.2d 94(2d Cir. 1983). Cf.                                              10
21
     Yates V. United States, 316 F.2d 718, 723(10th Cir. 1963)                   15
22

     Statutes
23


24   18U.S.C. §401                                                               7,10, 14, 16
25   18 U.S.C. §401(2).....                                                      7,10
26
     18 U.S.C. §401(3)                                                           10,23,28
27
     18 U.S.C. §402                                                              7,16
28
     MOTION FOR CONTEMPT OF COURT - 4
                Case 1:14-cv-00026 Document 117 Filed 01/30/20 Page 6 of 35




 1   18U.S.C. §3285                                                 8
2
     28 U.S.C. § 1331                                               7
3
     28 U.S.C. § 1343(3)                                            7
4

     Murphy vCNMINo. I:2014cv00026 Doc.109                          6,7,17,23
5


6    6 CMC § 2204(a),(b)(8), and (c)                                24,26
7    PL 19-73(SAFE Act II)                                           32
8
     PL 19-73 §601(a)                                                   25
9
     PL 19-73 §606(c)                                                   25
10

     PL 19-73 §701(b)(4)&(c)                                            18,24,26,28
11


12   Section 3282 of Title 18                                           7,16

13


14


15


16


17


18


19


20


21


22


23


24


25


26


27


28

     MOTION FOR CONTEMPT OF COURT - 5
               Case 1:14-cv-00026 Document 117 Filed 01/30/20 Page 7 of 35




 1                                   INTRODUCTION
2
           Ten years have passed since the Plaintiffs return from military service thus
 3


4    beginning the process ofthis judicial saga. Three years have passed since the
 5
     Plaintiff brought a Second and Fourteenth Amendment Constitutional case before
6


 7
     this Federal Court. On September 28,2016, Judge Ramona Manglona,in case
 8   Murphy v. CNMI Government No. I:2014cv00026 - Document 109 page 53
 9
     subsection(a)line 14, ruled the registration offirearms unconstitutional and
10


11   permanently enjoined the Defendant from enforcing the provisions of the
12
     Commonwealth Code declared unconstitutional.
13


14
           The Defendant,the original party in this case, CNMI Department ofPublic
15
     Safety Commissioner Robert Guerrero; enforced the registration of at least one
16
     hundred firearms. These registration numbers are officially documented through at
17


18   least two different Open Government Act Requests. Included in these registrations
19
     is the registration ofthe Plaintiffs firearm. The Plaintiff notified the Defendant of
20


21
     the unconstitutionality ofthe action by attaching a notice of duress and protest to
22
     the application for a firearms ID.
23
           Before this Court is the Motion for Contempt filed by the Plaintiff Mr. Paul
24


25   Murphy MA.IS. against the Defendant DPS Commissioner Robert Guerrero
26
     (Defendant)for the violation ofthis Court's permanent enjoinment against
27


28
     enforcing the registration offirearms.
     MOTION FOR CONTEMPT OF COURT - 6
               Case 1:14-cv-00026 Document 117 Filed 01/30/20 Page 8 of 35




 1                                    JURISDICTION
2
           Jurisdiction is founded on 28 U.S.C. § 1331 in that this action arose under
3


4    the Constitution and laws ofthe United States, and under 28 U.S.C. § 1343(3)in
 5
     that this action sought to redress the deprivation, under color ofthe laws, statutes,
6


 7
     ordinances, regulations, customs, and usages ofthe CNMI of rights, privileges or
 8   immunities secured by the United States Constitution and by Acts of Congress and
 9
     ruled upon by this court in Murphy v. CNMI Case l:14-CV-00026 Document 109
10


11   on the 28'*^ day of September 2016. This action satisfied the threshold requirement
12
     imposed by Article III ofthe Constitution alleging an actual case or controversy
13


14
     and is brought again under 18 U.S.C. § 401 Power ofthe court and 18 U.S.C. § 402
15
     Contempts constituting crimes. The court wherein proper venue on federal
16
     jurisdiction exists in an 18 U.S.C. § 401 proceeding has been generally agreed to
17


18   be the court which rendered the decree and not the court located in the district
19
     where the violation occurred. See Myers,264 U.S. at 101; Stiller v. Hardman,324
20


21
     F.2d626,628(2dCir. 1963).

22
           This action requests the court to criminally prosecute contempt constituting
23
     crimes under 18 U.S.C. § 401 Power ofthe court and 18 U.S.C. § 402 Contempts
24


25   constituting crimes. Section 3282 ofTitle 18 applies a five-year statute of
26
     limitations to all criminal contempt actions encompassed by 18 U.S.C. § 401. If,
27


28
     however,the contemptuous act also constitutes a criminal offense under any statute
     MOTION FOR CONTEMPT OF COURT - 7
                 Case 1:14-cv-00026 Document 117 Filed 01/30/20 Page 9 of 35




 1
     ofthe United States or under the laws of any state in which the act was committed,
2
     then the contempt must be prosecuted under 18 U.S.C. § 402. Under 18 U.S.C. §
3


4    3285, a one-year statute of limitations applies to contempt actions brought under
 5
     18 U.S.C. § 402. It should be noted, however, that 18 U.S.C. § 402 is inapplicable
6


7
     to "contempts committed in disobedience of any lawful writ, process, order, rule,
 8
     decree, or command entered in any suit or action brought or prosecuted in the
9
     name of, or on behalf of, the United States."
10


11           The "continuing act" concept is applicable to criminal contempt actions.
12
     United States v. J. Myer Schine,260 F.2d 552, 555-56,(2nd Cir. 1958), cert,
13


14
     denied, 358 U.S. 934(1959).

15
             This action does not exceed the statute oflimitations under the "continuing
16
     act".
17


18               ISSUE(S)PRESENTED AND STANDARD OF REVIEW

19
             Whether the Defendant violated this court's order enjoining the Defendant
20


21
     from enforcing the registration firearms. There are three essential elements under
22   18 U.S.C. § 401(3). They are:(1)there must be a violation;(2)of a clear and
23
     reasonably specific order; and(3)the violation was willful. United States v. Nynex
24


25   Corp., 8 F.3d 52, 54(D.C. Cir. 1993).
26
        A contempt is criminal when punishment by way offine or imprisonment is
27


28
     deemed imperative to vindicate the authority ofthe court. See Shillitani v. United
     MOTION FOR CONTEMPT OF COURT - 8
              Case 1:14-cv-00026 Document 117 Filed 01/30/20 Page 10 of 35




 1
     States, 384 U.S. 364, 368-70(1966); Nye v. United States, 313 U.S. 33,42(1941);
 2
     Gompers v. Bucks Stove and Range Co., 221 U.S. 418,442(1911); Falstaff
 3


 4   Brewing Corp. v. Miller Brewing Co., 702 F.2d 770(9th Cir. 1983); In re
 5
     Rumaker,646 F.2d 870(5th Cir. 1980); United States v. Powers,629 F.2d 619
 6


 7
     (9th Cir. 1980); United States v. North, 621 F.2d 1255(3d Cir. 1980), cert, denied,
 8
     449 U.S. 866(1981); Carlson Fuel Co. v. United Mine Workers, 517 F.2d 1348,
 9
     1349(4th Cir. 1975).
10


11      Because the primary aim of a criminal contempt action is vindication ofthe
12
     authority ofthe court and punishment for disobedience already accomplished,the
13


14
     general rule is that purging of contempt is not a complete defense in a criminal

15
     contempt action. Consequently, a person found guilty of criminal contempt may be
16
     sentenced to a fixed and definite term ofimprisonment, or be required to pay an
17


18   unconditional fine. See United States v. Shipp, 203 U.S. 563(1906); Skinner v.
19
     White, 505 F.2d 685,689(5th Cir. 1974).
20


21
           Although the courts possess an inherent power to enforce obedience to their

22
     orders so that they may properly perform their functions, Myers v. United States,
23
     264 U.S. 95, 103 (1924),the federal courts' contempt power is limited by 18
24


25   U.S.C. § 401 and.by Rule 42, Federal Rules of Criminal Procedure. See United
26
     States V. Wilson,421 U.S. 309, 315 n.6(1975); Nye v. United States, 313 U.S. 33,
27


28
     45 (1941). Accordingly, all forms of contempt, whether they be criminal, civil,
     MOTION FOR CONTEMPT OF COURT - 9
               Case 1:14-cv-00026 Document 117 Filed 01/30/20 Page 11 of 35




 1
     indirect or direct, must fall within one ofthe three categories of misbehavior
2
     described in 18 U.S.C. § 401. Indirect contempts come within 18 U.S.C. § 401(2)
3


4    or(3), and the "so near thereto clause" of 18 U.S.C. § 401(1). Direct contempts are
5
     confined to the "in presence" clause of 18 U.S.C. § 401(1).
6


 7
           An indirect criminal contempt action must be instituted pursuant to the
 8   notice requirements set forth in Rule 42(b) ofthe Federal Rules of Criminal
9
     Procedure. It need not be instituted by a criminal indictment, Green v. United
10


11   States, 356 U.S. 165 (1958); consequently, the sufficiency of a criminal contempt
12
     petition filed under Rule 42(b)is not to be tested by the more stringent standards
13


14
     set for an indictment. See Bullock v. United States, 265 F.2d 683,691-92(6th

15
     Cir.), cert, denied,360 U.S. 909(1959). Furthermore, notice under Rule 42(b)need
16
     not be as precise or as detailed as the certificate which the judge is required to
17


18   prepare in a summary contempt proceeding under Rule 42(a). See United States v.
19
     Robinson,449 F.2d 925,930 n. 8(9th Cir. 1971). Formal notice is not required
20


21
     when the defendant has actual knowledge ofthe nature ofthe contempt

22
     proceedings. In re Sadin, 509 F.2d 1252(2d Cir. 1975); United States v. Handler,
23
     476 F.2d 709(2d Cir. 1973). However,rather than risk the possibility of
24


25   misunderstanding,the notice requirements of Rule 42(b)should be strictly
26
     followed. See Universal City Studios v. N.Y. Broadway International Corp., 705
27


28
     F.2d 94(2d Cir. 1983). Cf. United States v. North,621 F.2d 1255, n. 7(3d Cir.
     MOTION FOR CONTEMPT OF COURT - 10
               Case 1:14-cv-00026 Document 117 Filed 01/30/20 Page 12 of 35




 1
     1980), cert, denied, 449 U.S. 866(1981). In the event a defendant deems the
 2
     charges made in the criminal contempt petition to be too indefinite, his remedy is
 3


 4   to move the court for a bill of particulars. See Fox v. United States, 77 F.2d 210
 5
     (4th Cir. 1935), cert, denied, 298 U.S. 642(1936).
 6


 7
           The petition under Rule 42(b) must satisfy the basic requirements of"fair
 8
     notice." United States v. United Mine Workers of America, 330 U.S. 258,298-300
 9
     (1947). It must also state the "essential facts" constituting the criminal contempt
10


11   charged. See United States v. J. Myers Schine, 260 F.2d 552,557(2d Cir. 1958),
12
     cert, denied, 358 U.S. 934(1959); Carlson v. United States, 209 F.2d 209,218(1st
13


14
     Cir. 1954). The words "criminal contempt" need not be used in the petition or rule

15   to show cause, so long as the contemnor realizes that a criminal contempt
16
     prosecution is contemplated. See United States v. Joyce,498 F.2d 592,595(7th
17


18   Cir. 1974). Although verification ofthe petition may be based upon information
19
     and belief. United Mine Workers of America, 330 U.S. at 296, it is considered
20


21
     good practice for the government to file an affidavit with the petition. See National
22
     Labor Relations Board v. Arcade-Sunshine Co., 122 F.2d 964,965 (D.C.Cir.
23
     1941).
24


25         It is unclear whether probable cause that a willful violation has occurred is a
26
     condition precedent to the commencement of a criminal contempt action. Initially,
27


28
     it should be noted that the vast majority ofcriminal contempt decisions make no
     MOTION FOR CONTEMPT OF COURT - 11
               Case 1:14-cv-00026 Document 117 Filed 01/30/20 Page 13 of 35




 1   mention ofsuch a requirement. However,in United States v. Kelsey-Hayes Co.,
2
     476 F.2d 265 (6th Cir. 1973),the court dismissed the case prior to trial on the basis
3


4    of its determination that there was a lack of probable cause that a willful violation
 5
     had occurred. The court in In re United Corporation, 166 F. Supp. 343(D.Del.
6


 7
     1958), held that it was within the court's discretion to require a showing of
 8   probable cause before appointing an attorney to prosecute a criminal contempt
9
     action which was initiated by a private party, rather than the United States.
10


11         The prevailing view is that the petitioner is not required to attempt to obtain
12
     compliance with the decree before filing a criminal contempt action for the reason
13


14
     that an act of criminal contempt once committed may not be purged. In re Curtis'
15
     Petition, 240 F. Supp. 475,483(E.D. Mo. 1965), affd, 362 F.2d 999(8th Cir.),
16
     cert, denied, 386 U.S. 914(1966). Accordingly, a court may punish a party for
17


18   criminal contempt even though the party eventually complies with the order.
19
     Gompers v. Bucks Stove and Range Co., 221 U.S. 418,452(1911). However,in
20


21
     United States v. Kelsey-Hayes Co.,476 F.2d 265 (6th Cir. 1973),the court noted,
22
     in the course of granting a motion to dismiss prior to trial, that its decision was
23
     prompted in part by what it contended to be the lack offairness emanating from the
24


25   failure ofthe government to attempt to obtain compliance with the decree prior to
26
     commencing the criminal proceeding.
27


28

     MOTION FOR CONTEMPT OF COURT - 12
               Case 1:14-cv-00026 Document 117 Filed 01/30/20 Page 14 of 35




 1
           To be held in criminal contempt for violation of a court order, the defendant
 2
     must be an original party, one legally identified with an original party, or an aider
 3


 4   and abettor ofone ofthe above enumerated persons, Backo v. Local 281, United
 5
     Brothers of Carpenters and Joiners, 438 F.2d 176, 180-81 (2d Cir, 1970), cert,
 6


 7
     denied,404 U.S. 858(1971); Reich v. United States, 239 F.2d 134,137(1st Cir.

 8
     1956), cert, denied, 352 U.S. 1004(1957). But see Manness v. Meyers,419 U.S.
 9
     449(1975)(attorney giving good faith legal advice not to be found in contempt).
10


11         Participation by a prosecutor is ordinarily necessary to assist the court in the
12
     presentation of a criminal contempt case. The procedural requirements of Rule
13


14
     42(b)ofthe Federal Rules of Criminal Procedure, and those requirements such as

15
     trial by jury imposed judicially in light of due process considerations, give rise to
16
     the need for presentation ofthe evidence by an officer ofthe court appointed for
17


18   prosecutive purposes. The United States Attorney naturally assumes the role of
19
     prosecutor when he initiates an application for a show cause order under Rule
20


21
     42(b). However, in a number of circumstances involving the disobedience of

22
     judicial authority outside the presence ofthe court, contempt proceedings are
23
     initiated sua sponte by the court or by private litigants for whose benefit such
24


25   orders have issued.

26
           In the great majority of cases the dedication ofthe executive branch to the
27


28
     preservation ofrespect for judicial authority makes the acceptance by the United
     MOTION FOR CONTEMPT OF COURT - 13
               Case 1:14-cv-00026 Document 117 Filed 01/30/20 Page 15 of 35




 1
     States Attorney ofthe court's request to prosecute a mere formality; however,there
2
     may be sound reasons in a given case for the United States Attorney to decline
 3


4    participation in the proceedings and for the prosecution to be conducted on behalf
5
     ofthe court by private counsel appointed by the court for this purpose. On a case-
6


7
     by-case basis, the United States Attorney should evaluate not only the propriety of
 8   his participation in 18 U.S.C. § 401 proceedings, but also the interest ofthe
9
     government as a litigant vis-a-vis the clear duty ofthe United States Attorney to
10


11   preserve respect for the authority ofthe federal court upon which successful law
12
     enforcement relies.
13


14
           It is generally agreed that some kind of wrongful intent is required to sustain
15
     a criminal contempt conviction. McComb v. Jacksonville Paper Co., 336 U.S. 187,
16
     191 (1949). See also Falstaff Brewing Corp. v. Miller Brewing Co., 702 F.2d 770,
17


18   782-783 (9th Cir. 1983). There must be a willful, contumacious, or reckless state ol'
19
     mind to warrant conviction for criminal contempt. In re Joyce, 506 F.2d 373 (5th
20


21
     Cir. 1975). Willfulness is defined as a deliberate or intended violation, as

22
     distinguished from an accidental, inadvertent or negligent violation. Vaughn v.
23
     City of Flint, 752 F.2d 1160, 1168 (6th Cir. 1985). The willfulness element of
24


25   criminal contempt requires proof of a volitional act done by one who knows or
26
     should reasonably be aware the conduct was wrongful. Rojas v. United States, 55
27


28
     F.3d61 (2nd Cir. 1995).
     MOTION FOR CONTEMPT OF COURT -14
               Case 1:14-cv-00026 Document 117 Filed 01/30/20 Page 16 of 35




 1
           In many cases it has been held that general criminal intent is all that is
2
     required to satisfy the scienter element in a criminal contempt action. See United
3


4    States V. Fidanean, 465 F.2d 755 (5th Cir.), cert, denied, 409 U.S. 1054(1972);
5
     United States v. Custer Channel Wing Corporation, 376 F.2d 675,680(4th Cir.
6


7
     1967), cert, denied, 389 U.S. 850. That the acts were volitional and done with an
8    awareness that they were unlawful shows a sufficient degree of intent, regardless
9
     of motive. See United States v. Patrick, 542 F.2d 381, 389(7th Cir. 1976), cert,
10


11   denied,430 U.S. 931 (1977). On the other hand, authority exists for the proposition
12
     that a specific or flagrant intent to violate a decree is essential to a criminal
13


14
     contempt action. See United States v. Kelsey-Hayes Company,476 F.2d 265 (6th
15
     Cir. 1973); In re Floersheim, 316 F.2d 423,428(9th Cir. 1963).
16


17


18   The lack of knowledge ofthe decree's existence at the time the defendant acted
19
     contrary thereto, or the lack ofknowledge with respect to the occurrence ofthe
20


21
     violative acts, ordinarily exonerates the defendant of criminal liability. In re Joyce,

22
     506 F.2d 373; Yates v. United States, 316 F.2d 718, 723(10th Cir. 1963). It is
23
     doubtful, however, whether either ofthese defenses could be successfully
24


25   employed ifthe defendant were an original party, as opposed to an aider and
26
     abettor, or if knowledge of a violation ofthe decree could have been obtained
27


28
     through an exercise ofreasonable diligence.
     MOTION FOR CONTEMPT OF COURT - 15
              Case 1:14-cv-00026 Document 117 Filed 01/30/20 Page 17 of 35




 1         Ifthe decree is ambiguous,the defendant may assert as a defense that there
2
     was a lack offair notice with respect to the proscribed conduct. See United States
3


4    V. Wefers, 435 F.2d 826, 830(1st Cir. 1970). The "mistaken construction must be
5
     one which was adopted in good faith and which, given the background and purpose
6


7
     ofthe order, is plausible." United States v. Greyhound Corp., 508 F.2d 529,532
 8   (7th Cir. 1974).
9
           Section 3282 of Title 18 applies a five-year statute of limitations to all
10


11   criminal contempt actions encompassed by 18 U.S.C. § 401. If, however, the
12
     contemptuous act also constitutes a criminal offense under any statute ofthe
13


14
     United States or under the laws of any state in which the act was committed,then

15
     the contempt must be prosecuted under 18 U.S.C. § 402. Under 18 U.S.C. § 3285,
16
     a one-year statute of limitations applies to contempt actions brought under 18
17


18   U.S.C. § 402. It should be noted, however,that 18 U.S.C. § 402 is inapplicable to
19
     "contempts committed in disobedience ofany lawful writ, process, order, rule,
20


21
     decree, or command entered in any suit or action brought or prosecuted in the

22
     name of, or on behalf of, the United States."
23
           The "continuing act" concept is applicable to criminal contempt actions.
24


25   United States v. J. Myer Schine, 260 F.2d 552, 555-56,(2nd Cir. 1958), cert,
26
     denied, 358 U.S. 934(1959).
27


28

     MOTION FOR CONTEMPT OF COURT - 16
              Case 1:14-cv-00026 Document 117 Filed 01/30/20 Page 18 of 35




 1         According to the majority view, acting in good faith upon the advice of
2
     counsel is not a defense to an action for criminal contempt. See United States v.
3


4    Remini,967 F.2d 754(2d Cir. 1992); United States v. Seavers,472 F.2d 607(6th
5
     Cir. 1973); United States v. Dimauro,441 F.2d 428(8th Cir, 1971); United States
6


7
     V. Snyder,428 F.2d 520,522(9th Cir. 1970), cert, denied,400 U.S. 903 (1970);
8
     United States v. Goldfarb, 167 F.2d 735(2d Cir. 1948). Good faith reliance upon
9
     the advice of counsel may, however, be considered in mitigation ofpunishment.
10


11   United States v. Custer Channel Wing Corp., 247 F. Supp. 481,503(D. Md. 1965)
12
     affd, 376 F.2d 675 (4th Cir.), cert, denied,389 U.S. 850(1967). Some decisions
13


14
     have held that good faith reliance upon the advice of counsel is a complete defense
15
     in a criminal contempt action. In re Eskay, 122 F.2d 819(3d Cir. 1941).
16


17


18                            STATEMENT OF THE CASE

19
           In this Motion, Plaintiff in the original case, Mr.Paul Murphy MA.IS.; asks
20


21
     this court to vindicate its authority and punish for disobedience already

22
     accomplished the Defendant, CNMI DPS Commissioner Robert Guerrero. On
23
     September 28, 2016, Judge Ramona Manglona,in Murphy v. CNMI Government
24


25   No. I:2014cv00026 - Document 109 page 53 subsection (a)line 14, ruled the
26
     registration offirearms unconstitutional. The Defendant is an original party to case
27

     No.l:2014cv00026.
28

     MOTION FOR CONTEMPT OF COURT - 17
               Case 1:14-cv-00026 Document 117 Filed 01/30/20 Page 19 of 35




 1         On November 5,2019,the Plaintiff applied for a renewal of his firearms LD.
2
     under duress and under protest. This duress and protest was made known to the
3


4    Defendant by attaching a notice letter to the firearms application form. On the
5
     CNMI DEPARTMENT OF PUBLIC SAFETY FORM A: APPLICATION FOR
6


7
     FIREARM OWNER'S ID CARD page 7 of9 Section 3 line 2; the application
8
     expressly states,"You may keep and posses only the firearms you register." The
9
     Plaintiff specifically underlined this portion ofthe application in addition to
10


11   attaching the notice letter(see App. pp.i-ix). Not registering a firearm still remains
12
     a civil infraction punishable by a fine offive hundred dollars under PL 19-73
13


14
     subsection 701(c)(1) on page 24 lines 5 and 6. Public Law 19-73 was written one
15
     month after the Federal Court ruling with full knowledge ofthis Court's decision
16
     on the registration offirearms. The application for firearms owner ID card was also
17


18   updated after this court's ruling on this issue, but it still maintained the registration
19
     offirearms in order to possess a firearm.
20


21
           Beginning on November 9, 2016,the Plaintiff submitted a letter of protest
22
     (App. p.x) along with my firearms ID application to the Defendant notifying him
23
     that the firearms licensing scheme, which included and still includes the
24


25   registration offirearms, was unconstitutional and that the Plaintiff was only
26
     applying for the license because he would be unable to obtain his firearms and
27


28
     ammunition any other way.
     MOTION FOR CONTEMPT OF COURT -18
               Case 1:14-cv-00026 Document 117 Filed 01/30/20 Page 20 of 35




 1         On June 12, 2017,the Plaintiff submitted a Notice ofPayment(App.p.xi)for
2
     items that were still not returned to him, namely one thousand seven hundred
3


4    eighty five rounds of ammunition. The Plaintiff noted that he provided CNMI DPS
5
     with more than ninety days to return the items or reimburse him for the items or to
6


7
     communicate with him regarding this issue; to this date no return, reimbursement,
8
     or communication has been provided to the Plaintiff.
9
           On November 9, 2016,the Plaintiff submitted a Freedom ofInformation Act
10


11   request(App. p.xii) asking for how many new Weapons Identification Cards were
12
     registered, re-registered, and added thereto since the starting point ofthe
13


14
     registration scheme. He was unable to receive any information firom that request.
15
     He resubmitted the Freedom ofInformation Act request(App. p.xiii) on April 28,
16
     2017, and was able to receive the information on May 3, 2017. The Firearms and
17


18   Records Supervisor, Officer Elma K.Tenorio, explained that there weren't any
19
     records available prior to 2009. The Supervisor explained and signed to her
20


21
     explanation that Juana Leon Guerrero cleared out the records(App.xiv). The
22
     records were cleared out in violation ofthe CNMI Weapons Control Act Title 6
23
     Division 2 Chapter 2 Article 1 §2218(a). The total provided for 2009 to May 2017
24


25   was 322 new ID's, 2,573 Renewals, and 156 additional firearms add-ons.
26
           On June 12, 2017,the Plaintiff submitted a Freedom ofInformation Act
27


28
     request(App.xv)to the CNMI DPS Firearms and Records Section requesting
     MOTION FOR CONTEMPT OF COURT -19
               Case 1:14-cv-00026 Document 117 Filed 01/30/20 Page 21 of 35




 1   information regarding the number of Weapons Identification Cards applications
2
     were submitted since January 9, 1978. A total of6,586 were submitted since
3


4    January of2013, which is the earliest date they were able to record. January of
5
     2013 was the earliest date ofrecord because previous records dating to before this
6


7
     time were disposed. There were 5,425 applications for additional firearms. These
8
     numbers were verified on June 28, 2017, by the Criminal Records Supervisor Elma
9
     K. Tenorio(App. p.xvi).
10


11         On May 18,2018,the Plaintiff wrote an In-Confidence Request for
12
     Clarification(App. p.xvii) regarding the enforcement of certain sections ofthe
13


14
     CNMI S.A.F.B. Act which expressed that certain sections ofthe law would not
15
     apply iffirearms were "properly registered". He did not received a reply.
16
           On June 11, 2018,the Plaintiff submitted a Freedom ofInformation Act
17


18   request(App. p.xviii)form to the CNMI Records and Firearms Section requesting
19
     information regarding the registration offirearms and the number of"high capacity
20


21
     magazines" confiscated". He did not receive a reply.

22
           On June 12, 2018,the Plaintiff submitted a notice(App. p.xix)to the Office
23
     ofthe Attorney General and to the DPS Commissioner(App. p. xx)that the
24


25   registration of firearms was still being enforced and that after this court found such
26
     practices to be unconstitutional. In addition to the written notice the Plaintiff, on
27


28
     three different occasions, verbally notified the Firearms and Records Section ofthe
     MOTION FOR CONTEMPT OF COURT - 20
               Case 1:14-cv-00026 Document 117 Filed 01/30/20 Page 22 of 35




 1   unconstitutionality ofthe registration offirearms. On one occasion, the Plaintiff
2
     verbally notified the Defendant ofthe unconstitutionality ofthe registration of
3


4    firearms and of his professional and personal liability.
5
           On June 12, 2018,the Plaintiff submitted a Bill for an Act(App. pp. xxi-
6


7
     xxiii)to repeal certain sections ofthe SAFE Act to then Senator Arnold I. Palacios
8
     and then Representative Francisco C. Aguon for their consideration. No action was
9
     taken.
10


11         On February 26, 2019, the Plaintiffsubmitted an Open Government Act
12
     request(App. p.xxiv)to the Defendant. The Plaintiff requested official information
13


14
     about how many firearms have been registered from February 6,2017 to February
15
     22,2019. The total number offirearms registered was 102(App. p.xxv). The
16
     information was compiled by POL Z. Magofna and was verified by Lt. J. DL.
17


18   Guerrero on April 1, 2019.
19
           On November 5, 2019, The Plaintiff submitted a letter(App. pp. xxvi-xxix)
20


21
     to Representative Joel Camacho and Representative Lorenzo Deleon Guerrero

22
     following up on a meeting by the Commonwealth Ordnance Group (a non-profit
23
     civil liberties group) with representatives regarding the repeal of certain sections of
24


25   the SAFE Act. The Plaintiff did not received any reply.
26
           On November 5, 2019,the Plaintiff submitted an application for renewal of
27


28
     the firearms I.D. with which was attached a notice letter(App.i-ix)to the
     MOTION FOR CONTEMPT OF COURT - 21
               Case 1:14-cv-00026 Document 117 Filed 01/30/20 Page 23 of 35




 1   Defendant explaining that the Plaintiff was submitting the application under duress
2
     and under protest. The letter expressed specifically that the current firearms
3


4    regulatory scheme, central to which is the registration of firearms, was found by
5
     this court to be unconstitutional; yet it is still being enforced three years after this
6


7
     court's ruling. In the Plaintiffs Application for Firearm Owner's ID Card he
8    specifically underlined the portion "You may keep and posses only the firearms
9
     that you register." found in Section 3 Form A page 7 of9. The Defendant being
10


11   enjoined against such actions signed and approved the application and still has not
12
     replied to any of the notices provided. The Defendant's signature is found on
13


14
     Section 5 Form A page 9 of9.

15          On December 11, 2019,the Plaintiff submitted an Open Government Act
16
     request(App. p.xxx)to the Defendant and to the Firearms and Records Section
17


18   requesting official information about how many firearms have been registered with
19
     the CNMI DPS from November 2018 to November 2019. The total number of
20


21
     firearms registered was 88(App. p.xxxi). This information was compiled by P03
22
     Jenny Fukugub on December 11, 2019 and was verified by Lt. Josepha Deleon
23
     Guerrero on December 16, 2019.
24


25


26


27


28

     MOTION FOR CONTEMPT OF COURT - 22
                     Case 1:14-cv-00026 Document 117 Filed 01/30/20 Page 24 of 35




1                                  STTMMARV HF ARGUMENT
2
                 The Defendant was enjoined against enforcing the registration offirearms.
3


4        The Defendant registered at least one hundred firearms. Thejudgement provided
5
         by this court is a clear, unambiguous,and reasonably specific order; both citing the
6


7
         specific Commonwealth code and expressing the spirit ofthe judgement for clarity
8        in administration. The Defendant was enjoined by this Court from enforcing the
9


10
         registration offirearms, was notified by the Plaintiffofthe unconstitutionality of
11       the registration offirearms after this Court's order was delivered, and was
12
         specifically provided a letter attached to the Plaintiffs firearms application
13


14
         expressing duress and protest over the registration offirearms;the Defendant
15       signed the application authorizing the registration ofthe firearm. The Defendant
16


17
         willfully violated a clear, unambiguous, and reasonably specific order which was
18        not an order for compliance to action; but it was a prohibition on enforcing the
19
          registration offirearms.
20


21


22                                            ARGUMENT

    23
             I       THE DEFENDANT CNMI DPS COMMISSIONER ROBERT
    24
                     GUERRERO MEETS ALL THREE REQUIREMENTS FOR
    25
                     CRIMINAL CONTEMPT OF COURT [18 U.S.C.§ 401(3)].
    26
             There are three essential elements under 18 U.S.C. § 401(3). They are:(1)there
    27


    28
          must be a violation;(2)ofa clear and reasonably specific order; and(3)the
          MOTION FOR CONTEMPT OF COURT - 23
               Case 1:14-cv-00026 Document 117 Filed 01/30/20 Page 25 of 35




 1
     violation was willful. United States v. Nynex Corp.,8 F.3d 52,54(D.C. Cir.
2
     1993).
3


4       In this court's judgment l:20cv00026 document 109, page 19-20 lines 23 to line
 5
     5, Judge Manglona writes,"The Commonwealth's firearm registration provision,
6


 7
     on the other hand, does not pass intermediate scrutiny. Unlike the licensing
8
     scheme, which likely prevents felons from obtaining firearms, the registration
9
     provision only informs the Commonwealth that a certain individual has a certain
10


11   firearm. But that does not prevent dangerous individuals from getting their hands
12
     on firearms or otherwise safeguard public safety, and so does not fiirther the
13


14
     Commonwealth's stated goals." On page 54 ofthe same document,the Court
15
     declared 6 CMC § 2204,to the extent that it requires the registration offirearms,
16
     unconstitutional. It was ruled a violation ofthe Second and Fourteenth
17


18   Amendments to the United States Constitution, made applicable in the CNMI by
19
     the Covenant. The Defendants Guerrero and Larson are permanently enjoined from
20


21
     enforcing the provision ofthe Commonwealth Code that have been declared

22
     unconstitutional. "Enforce" is defined by The Law Dictionary.com as: to put into
23
     execution; to cause to take effect; to make effective; as, to enforce a writ, a
24


25   judgment, or the collection of a debt or fine (Breitenbach v. Bush,44Pa. 320,84
26
     Am.Dec. 442; Emery v. Emery,9 How. Prac.(N. Y.) 132; People v. Christerson,
27


28
     59 111. 158.).
     MOTION FOR CONTEMPT OF COURT - 24
              Case 1:14-cv-00026 Document 117 Filed 01/30/20 Page 26 of 35




 1
           The Defendant put into execution, caused to take effect, made effective
2
     provisions in 6 CMC § 2204 relating to the registration offirearms though repealed
3


4    are found in PL 19-73 § 601(a)p.3, §701(b)(4) p.23, and §701(9)(c). Subsection
5
     (a)of6 CMC § 2204 states;"No person may acquire or possess any firearm,
6


7
     dangerous device or ammunition unless the person holds an identification issued
8    pursuant to this article. The identification card is evidence ofthe holder's
9
     eligibility to possess and use or carry firearms, dangerous devices, or ammunition."
10


11   Public Law 19-73 § 601(a)and § 606(c)reads,"No person may acquire or possess
12
     any firearm within the Commonwealth without having in his or her possession a
13


14
     current Firearm Owner's Identification Card previously issued in his or her name

15
     by the Department ofPublic Safety under the provisions ofthis Division." and "(c)
16
     The Department ofPublic Safety is authorized to include any other information
17


18   that it deems relevant on the Firearm Owner's Identification Card." In order to

19
     obtain an identification card, a qualified individual must fill out a CNMI
20


21
     DEPARTMENT OF PUBLIC SAFETY FORM A: APPLICATION FOR

22
     FIREARM OWNER'S ID CARD.In this application on page 7 of9 Section 3 line
23
     2 the application expressly states,"You may keep and posses only the firearms you
24


25   register." These applications require the signature ofthe Defendant for approval.
26
     After this Court's ruling there have been at least one hundred firearms
27


28
     registrations. These registrations are on record evidenced by two Open
     MOTION FOR CONTEMPT OF COURT - 25
                Case 1:14-cv-00026 Document 117 Filed 01/30/20 Page 27 of 35




 1   Government Act requests made by the Plaintiffto the CNMI Firearms and Records
2
     Section.
3


4           The Defendant put into execution, caused to take effect, made effective
5
     provisions in 6 CMC § 2204(b)(8)relating to the registration offirearms though
6


7
     repealed are found in PL 19-73 Chapter 7 Firearm Registration Database
8
     §701(b)(4). Subsection (b)(8)states the following:"The manufacturer, model,type
9
     and serial number ofthe firearm.". Subsection 701(b)(4) states the following:"The
10


11   caliber, make, model, manufacturer's identification number, serial number, and
12
     any other identifying marks on the firearm;". Section(b)requires the firearms
13


14
     identification card to have on its face all the elements found in subsection (8). The

15
     reading of subsection(8)as being the registration offirearms constitutes a narrow
16
     construction ofthe reading for the judgment provided by this court. This element,
17


18   without reading any other part ofthe judgment provided by this court, could read
19
     that the prohibition ofthe registration offirearms in subsection(8)means to leave
20


21
     the names ofthe manufacturer, model, type, and serial number ofthe firearm off of

22
     the firearms ID card. Under PL 19-73 Chapter 7 Firearm Registration, the
23
     requirement to register all elements ofprohibited provisions found in 6 CMC §
24


25   2204(b)(8) are present. Even using the narrowest construction ofreading the
26
     Defendant still enforced 6 CMC § 2204(b)(8) under elements of prohibited
27


28

     MOTION FOR CONTEMPT OF COURT - 26
               Case 1:14-cv-00026 Document 117 Filed 01/30/20 Page 28 of 35




 1
     provisions found in PL 19-73 §701(b)(4)evidenced by the elements of subsection
2
     (8)on the current firearms ID's attached (Exhibit).
3


4          The Defendant put into execution, caused to take effect, made effective
5
     provisions in 6 CMC § 2204(c)relating to the registration offirearms though
6


7
     repealed are found in PL 19-73 Chapter 7 Firearm Registration Database §601(a).
8    Subsection(c)of6 CMC § 2204 states the following:"An applicant for an
9
     identification card shall make application for it on a form approved by the
10


11   Department ofPublic Safety and supply any information necessary to afford the
12
     issuing agency reasonable opportunity to ascertain the facts required to appear on
13


14
     the face ofthe identification card, and to determine whether the applicant complies

15
     with all requirements of his article to possess, use, or carry firearms, dangerous
16
     devices or ammunition, as the case may be." Subsection 601(a)states the
17


18   following:""No person may acquire or possess any firearm within the
19
     Commonwealth without having in his or her possession a current Firearm Owner's
20


21
     Identification Card previously issued in his or her name by the Department of

22
     Public Safety under the provisions ofthis Division." In CNM3 Case 14-00026
23
     document 109 page 19 and 20 lines 23 through 5 this Court explains the following:
24


25   "The Commonwealth's firearm registration provision, on the other hand, does not
26
     pass intermediate scrutiny. Unlike the individual licensing scheme, which likely
27


28
     prevents felons from obtaining firearms, the registration provision only informs the
     MOTION FOR CONTEMPT OF COURT - 27
               Case 1:14-cv-00026 Document 117 Filed 01/30/20 Page 29 of 35




1    Commonwealth that a certain individual has a certain firearm. But that does not
2
     prevent dangerous individuals from getting their hands on firearms or otherwise
3


4    safeguard public safety, and so does not further Commonwealth's stated goals."
5
     Furthermore on page 24 lines 18 and 19 this Court states the following: "...
6


7
     Firearms Identification Card until the firearms are registered, it violates the Second
8    Amendment." The Defendant approved the application for an identification card
9
     entitled the CNMI DEPARTMENT OF PUBLIC SAFETY FORM A:
10


11   APPLICATION FOR FIREARM OWNER'S ID CARD.In this application on
12
     page 7 of9 Section 3 line 2 the application expressly states,"You may keep and
13


14
     posses only the firearms you register." This Court expressly stated that the
15   registration prerequisite for firearms possession violates the Second Amendment.
16
     The Defendant approved the current firearms application for use by DPS and
17


18   continues to enforce the use ofthis application. The approval ofan official DPS
19
     form by the Defendant and its continued use is a willful and deliberate action. As
20


21
     stated in this Court's opinion the registration offirearms does not further the
22
     Commonwealth's stated goals and does not prevent dangerous individuals from
23
     getting their hands on firearms and is a violation ofthe Second Amendment as wel
24


25   as a violation ofthe prohibition by this court from enforcing such provisions.
26
        In both the specific letter ofthis Court's judgment and in the expressed
27


28
     reasoning ofthe judgment(the spirit ofthe judgment); the Defendant continues to
     MOTION FOR CONTEMPT OF COURT - 28
               Case 1:14-cv-00026 Document 117 Filed 01/30/20 Page 30 of 35




1
     enforce provisions of6 CMC § 2204 though repealed are found in PL 19-73
2
     Chapter 7 Firearm Registration Database §601(a).
3


4       The Defendant meets the three essential elements under 18 U.S.C. § 401(3)for
5
     criminal contempt of court:(1)there must be a violation;(2)of a clear and
6


7
     reasonably specific order; and(3)the violation was willful. United States v. Nynex
8
     Corp., 8 F.3d 52,54(D.C. Cir. 1993).
9
        II.   THE DEFENDANT CNMI DPS COMMISSIONER ROBERT
10
              GUERERRO SHOULD BE HELD IN CRIMINAL CONTEMPT OF
11            COURT TO VINDICATE THE AUTHORITY OF THIS COURT
              FOR DISOBEDIENCE ALREADY ACCOMPLISHED.
12


13      A contempt is criminal when punishment by way offine or imprisonment is
14
     deemed imperative to vindicate the authority ofthe court. In Shillitani v. United
15


16   States the US Supreme Court expressed,"We believe that the character and
17
     purpose ofthese actions clearly render them civil, rather than criminal, contempt
18

     proceedings. See Penfield Co. v. Securities & Exchange Comm'n,330 U. S. 585,
19


20   330 U. S. 590(1947). As the distinction was phrased in Gompers v. Bucks Stove &
21
     Range Co., 221 U. S. 418,221 U. S. 449(1911), the act of disobedience consisted
22


23   solely "in refusing to do what had been ordered," i.e., to answer the questions, not
24
     "in doing what had been prohibited." And the judgments imposed conditional
25

     imprisonment for the obvious purpose of compelling the witnesses to obey the
26


27   orders to testify. When the petitioners carry "the keys oftheir prison in their own
28

     MOTION FOR CONTEMPT OF COURT - 29
               Case 1:14-cv-00026 Document 117 Filed 01/30/20 Page 31 of 35




1    pockets," In re Nevitt, 117 F. 448,461 (C.A.Sth Cir. 1902),the action "is
2
     essentially a civil remedy designed for the benefit of other parties and has quite
3


4    properly been exercised for centuries to secure compliance with judicial decrees."
5
     The standard ofreview for criminal contempt is whether or not the contempt is an
6


7
     action to gain compliance or whether the contempt is in relation to "in doing what
8    had been prohibited". The Defendant was prohibited from enforcing the
9
     registration offirearms. Compliance with this court's order is in direct relation to
10


11   the prohibition of enforcing the registration offirearms. Finding the Defendant in
12
     contempt is not to gain compliance from the Defendant for any action, but a clear
13


14
     and direct vindication ofthe authority ofthe court and punishment for
15
     disobedience already accomplished.
16
           In US V Nynex Corp. the DC Circuit Court of Appeals clarified that the
17


18   Government must prove each and every element ofthe office, and "contempt will
19
     lie only ifthe putative contemnor has violated an order that is clear and
20


21
     unambiguous ..." Armstrong v. Executive Office ofthe President, Office of
22
     Admin., 1 F.3d 1274, 1289(D.C.Cir. 1993)(quoting Project B.A.S.l.C. v. Kemp,
23
     947 F.2d 11,16(1st Cir.1991)). In this case the Defendant is permanently enjoined
24


25   from enforcing provisions ofthe Commonwealth Code that have been declared
26
     unconstitutional.
27


28

     MOTION FOR CONTEMPT OF COURT - 30
               Case 1:14-cv-00026 Document 117 Filed 01/30/20 Page 32 of 35




 1         Commonwealth Code § 2204(a)and (b)(8)relating to the registration of
2
     firearms though repealed are found in PL 19-73 § 601(a) p.3, §701(b)(4) p.23, and
3


4    §701(9)(c). Subsection(a)of6 CMC § 2204 requires a firearms ID in order to
5
     possess a firearm. Subsection(b)explains that identification cards are issued only
6


7
     by the Department ofPublic Safety pursuant to regulations made by the
8    Department ofPublic Safety in the manner which is or may be provided by law.
9
     This regulation is administered through the Firearms Application form. On the
10


11   CNMI DEPARTMENT OF PUBLIC SAFETY FORM A: APPLICATION FOR
12
     FIREARM OWNER'S ID CARD page 7 of9 Section 3 line 2 the application
13


14
     expressly states,"You may keep and posses only the firearms you register." This
15   application was approved after the registration offirearms was found
16
     unconstitutional. The information required in subsection(8)also found in
17


18   subsection 701(b)(4)ofPL 19-73; regarding the manufacturer, model,type, and
19
     serial number requirement is kept on the DPS Firearms and Records Database.
20


21
     This is by definition a registry offirearms. Subsection(c)having provisions found
22
     in PL 19-73 § 601(a)again states that the applicant must make application on a
23
     form approved by the Department ofPublic Safety and supply information
24


25   showing compliance with the requirement therein. The application for firearms
26
     onwer's ID card specifically requires the registration offirearms listing the
27


28
     manufacturer, model, type, and serial number information as requirements for
     MOTION FOR CONTEMPT OF COURT - 31
               Case 1:14-cv-00026 Document 117 Filed 01/30/20 Page 33 of 35




 1   registration. These are literally verbatim registrations offirearms: documented,
2
     signed, and approved by the Department ofPublic Safety(namely the Defendant),
3


4    issued publicly after the judgment, administered at least one hundred times, and
5
     clearly a violation of an order that is clear and unambiguous in both letter and
6


7
     spirit,

8
        A contempt is criminal when punishment by way offine or imprisonment is
9
     deemed imperative to vindicate the authority ofthe court.
10


11      "When the legislative and executive powers are united in the same person, or
        in the same body of magistrates, there can be not liberty; because
12
        apprehensions may arise, lest the same monarch or senate should enact
13      tyrarmical laws, to execute them in a tyrannical marmer. Again, there is no
14
        liberty, if the judiciary power be not separated from the legislative and
        executive." Charles de Montesquieu
15


16   On the 28^ day of September 2016 this Court exercised its judicial power in
17
     judging the registration offirearms unconstitutional. On November 10, 2016, The
18
     legislature writes in Public Law 19-73(SAFE Act II) lines 3 through 7 the
19


20   following:"While the current registration provisions ofthe Weapons Control Act
21
     remain in effect, the Legislature finds there is a pressing need to enact new
22


23   provisions for the registration offirearm owners and individual firearms in order to
24
     keep firearms out ofthe hands of individuals such as felons, drug addicts, sexual
25

     predators, and perpetrators of domestic violence." Also in the same legislation in
26


27   lines 25 through 29 the legislature writes:"The Legislature's express goal is to
28

     MOTION FOR CONTEMPT OF COURT - 32
               Case 1:14-cv-00026 Document 117 Filed 01/30/20 Page 34 of 35




1    protect the lives, safety, and welfare ofthe People ofthe Commonwealth by
2
     creating a strict registration schemes, which comply with the Second Amendment,
3


4    for the licensing offirearm owners, licensing and regulation offirearm vendors,
5
     and the registration of individual firearms in the Commonwealth."
6


7
        Both the Legislative and Executive branches agreed to the passage ofPublic
8    Law 19-73. The discussion among the Legislative and Executive for this law came
9
     after this Court found elements ofthe law unconstitutional, yet the law passed still
10


11   containing such unconstitutional provisions. The Plaintiff brought these
12
     unconstitutional provisions to the attention of both the Legislative and Executive
13


14
     branches in the forms of notices, electronic communication, verbal

15   communication. Freedom ofInformation Act requests, Open Government Act
16
     requests, and even writing bills for legislative action. The Plaintiff also specifically
17


18   brought notice to the Defendant regarding these unconstitutional provisions. The
19
     Defendant is a chief part ofthe executive branch. The Defendant's enforcement of
20


21
     the registration offirearms presents a willful disregard for this Court's ruling or
22
     worse yet a wholesome disregard for the authority ofthis Court. This contempt is
23
     not a mere matter ofregister, but has thickened into a grave matter of power and
24


25   the balance thereof.

26
        The primary aim of a criminal contempt action is vindication ofthe authority of
27


28
     the court and punishment for disobedience already accomplished, the general rule
     MOTION FOR CONTEMPT OF COURT - 33
              Case 1:14-cv-00026 Document 117 Filed 01/30/20 Page 35 of 35




 1
     is that purging ofcontempt is not a complete defense in a criminal contempt action
2
     Consequently, a person found guilty ofcriminal contempt may be sentenced to a
3


4    fixed and definite term ofimprisonment, or be required to pay an unconditional
5
     fine. See United States v. Shipp, 203 U.S. 563(1906); Skinner v. White, 505 F.2d
6


7
     685,689(5th Cir. 1974). Due to both the Legislative and Executive branches of
8    government passing laws found to be unconstitutional by this Court and the
9
     Defendants willingness to enforce those laws for more than three years after being
10


11   enjoined against such actions; in order to vindicate the authority ofthis Court the
12
     Defendant should be found guilty ofcriminal contempt of court.
13

                                       CONCLUSION
14


15
                "The balance of power is the scale of peace." Thomas Paine
16
           For over a decade a specific liberty ofthe people ofthe CNMI has been
17


18   violated; possibly through ignorance or prohibited out offear. This Court in due
19
     conscience for public safety and honest reverence for liberty ruled provisions for
20


21
     the registration offirearms unconstitutional. The Defendant without such reverence
22
     in this regard, according to fact and law stated above, and showing a usurpation of
23
     authority not given to the executive; enforced provisions which this Court enjoined
24


25   against. The Plaintiff prays this Court to action for a motion to find the Defendant
26
     in criminal contempt of court, to vindicate its authority, and to restore balance.
27


28

     MOTION FOR CONTEMPT OF COURT - 34
